Per Curiam.
Respondent was admitted to practice in 1966 by the Appellate Division, Second Department. He maintains a law office in Johnstown, Fulton County.
Petitioner, Committee on Professional Standards, moves to suspend respondent from practice (1) by reason of his failure to comply fully with a subpoena duces tecum dated September 24, 1993, as supplemented by petitioner’s letter to respondent dated January 4, 1994 (see, 22 NYCRR 806.4 [b]), and (2) by reason of his failure to reimburse petitioner for the stenographic costs of a hearing conducted pursuant to subpoena (see, 22 NYCRR 806.4 [e]).
In view of respondent’s continuing failure to provide all materials, documentation and accountings requested by petitioner, the motion is granted and respondent suspended from practice, effective May 5, 1994, pending his full compliance with the subpoena dated September 24, 1993, as supplemented by petitioner’s letter to respondent dated January 4, 1994 (see, Matter of Lyons, 194 AD2d 993).
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (b) of the Court’s rules (22 NYCRR 806.4 [b]), is granted, and it is further ordered that respondent is hereby suspended from the practice of law, effective May 5, 1994, pending his full compliance with the subpoena dated September 24, 1993, as supplemented by petitioner’s letter to respondent dated January 4, 1994, and until further order of this Court, and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court *708regulating the conduct of disbarred, suspended or resigned attorneys.